By the Court.
The justice has erred in his opinion of the law, in regard to this. matter. A challenge to the *417array is not governed by the relationship within the third degree. The officer who returns the panel, must be from all exception and charge of partiality. There may be, to him, two kinds of challenge, either principal or to the favour. The former must be tried by the court, and the latter by triors. Kindred and affinity form grounds for the first, and if they be found to exist, the array must be set aside. But the kindred need not be within the third degree; if it be within the ninth, it will be as conclusive in the case of the officer, as it is in the case of the juror.
Judgment reversed.